Citation Nr: 0312313	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include on the basis of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from December 1963 to December 
1983.  He died in May 1995; the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision from the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  Jurisdiction over the appellant's appeal was 
subsequently transferred to the Muskogee, Oklahoma, RO.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  During his lifetime the veteran was not service-connected 
for any disability.

3.  The veteran died in May 1995.

4.  The immediate cause of the veteran's death was bone 
marrow disease-polycythemia; arteriosclerosis was a 
significant condition which contributed to his death.

5.  Neither polycythemia nor arteriosclerosis was present in 
service or manifested until years thereafter, neither 
disorder was etiologically related to the veteran's military 
service.  




CONCLUSION OF LAW

Disability which caused or contributed substantially or 
materially to cause the veteran's death was not incurred or 
aggravated in service, nor may its incurrence or aggravation 
during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
claim, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law and codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.
The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the appellant's claim was most recently considered by the RO.  
The record reflects that through a statement of the case and 
supplements thereto, the appellant has been informed of the 
requirements for the benefits sought on appeal, the evidence 
considered by the RO's, and the reasons for the 
determinations made relevant to the appeal.  The Board's 
January 2003 remand included notice to the appellant 
regarding the regulatory changes to 38 C.F.R. § 3.311 as 
pertinent to polycythemia vera and radiation exposure.  At 
that time the Board advised the appellant as to the 
additional evidence needed in her case, and VA's procedure 
for obtaining such without the need for action on her part.  
She was, however, afforded an opportunity to identify or 
submit any information she believed pertinent to her case 
during the pendency of two Board remands.  Also, recitation 
of the regulations implementing the VCAA are included in the 
August 2002 supplemental statement of the case.  Therefore, 
based on the particular facts of this case, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the Board notes that the 
claims file contains service medical and personnel records, 
as well the veteran's death certificate, and post-service 
records of medical treatment to include the records of 
terminal care.  In addition, radiation dose information and a 
medical opinions addressing the etiology of the immediate 
cause of the veteran's death have been obtained.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain diseases, such 
as cardiovascular disease, are manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a radiation-presumptive 
basis for certain diseases, but neither arteriosclerosis nor 
polycythemia vera is among the diseases subject to this 
presumption.  See 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. 
§ 3.309(d)(2).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 
38 C.F.R. § 3.309, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a)(2).  The provisions of 38 C.F.R. § 3.311 
do not give rise to a presumption of service connection, but 
rather establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Arteriosclerosis is not among the diseases identified as 
potentially radiogenic in 38 C.F.R. § 3.311.  

Formerly 38 C.F.R. § 3.311(b)(3) (2001) stated that the term 
"radiogenic disease" did not include polycythemia vera.  In 
a precedent opinion, VA's General Counsel found that 
paragraphs (b)(3) and (b)(4) of 38 C.F.R. § 3.311 were 
inconsistent with 38 U.S.C.A. § 1113(b) to the extent that 
these regulatory provisions purport to preclude a claimant 
from establishing by evidence that a particular veteran 
incurred polycythemia vera as the result of exposure to 
ionizing radiation in service.  It was held that a veteran 
must be given an opportunity to establish that polycythemia 
vera was incurred as a result of exposure to ionizing 
radiation in service.  VAOPGCPREC 15-99 (November 4, 1999) 
published at 65 Fed. Reg. 6,258 (2000).

Subsequent to the issuance of VAOPGCPREC 15-99, VA amended 
the provisions of 38 C.F.R. § 3.311(b)(3) and (4).  The 
regulation now states that although VA was authorized to 
determine whether sound medical and scientific evidence 
supports establishing a rule identifying polycythemia vera as 
a radiogenic disease, VA determined that sound medical and 
scientific evidence did not support including polycythemia 
vera on the list of known radiogenic diseases in this 
regulation.  Even so, VA will consider a claim based on the 
assertion that polycythemia vera is a radiogenic disease 
under the provisions of paragraph (b)(4) of this section.  38 
C.F.R. § 3.311(b)(4) indicates that if a claim is based on a 
disease other than one of those listed in paragraph (b)(2) of 
this section, VA shall nevertheless consider the claim under 
the provisions of this section provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  The 
effective date of these changes is February 14, 2002.  67 
Fed. Reg. 6,870-71 (Feb. 14, 2002) (codified as amended at 
38 C.F.R. § 3.311(b)(3) (2002)).

When it has been determined that a veteran has been exposed 
to ionizing radiation and he subsequently develops a 
potentially radiogenic disease, the claim will be referred to 
the Under Secretary for Benefits (USB) for further 
consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran died in May 1995.  The death certificate 
identifies bone marrow disease (polycythemia) as the 
immediate cause of his death and lists arteriosclerosis as a 
significant condition contributing to death but not resulting 
in the immediate cause of death.  The veteran was not 
service-connected for any disability during his lifetime.  

Neither the appellant nor the medical evidence of record 
suggests that the veteran's arteriosclerosis began in or was 
otherwise related to active service.  Rather, the instant 
appeal is based on the appellant's contention that the 
veteran's in-service exposure to radiation and/or toxic 
solvents coincident with his service duties as a nuclear 
weapons technician caused the fatal polycythemia.

The issue of whether polycythemia vera is related to the 
veteran's service requires competent medical evidence.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As the record 
does not reflect that the appellant possesses a recognized 
degree of medical knowledge, her own opinions on medical 
causation are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The claims file also contains a statement from R.W., an 
individual who trained as an Air Force fire protection 
specialist.  He indicated that protections against chemical 
agents in service were minimal.  R.W. stated that he had 
knowledge of the veteran's involvement in one clean-up 
project involving toxic contaminants.  

Medical records for the veteran's active service are negative 
for bone marrow disease/polycythemia.  The post-service 
medical evidence reflects that polycythemia was initially 
diagnosed while the veteran was hospitalized in a United 
States Air Force medical facility in December 1990 and 
January 1991.  No onset date or etiology is suggested in the 
hospital records or subsequent treatment records.  

In support of her claim, the appellant has also submitted 
treatise information that sets out the definition, symptoms 
of, recommended treatment, etc., for polycythemia vera.  One 
treatise includes note of a higher incidence of the disease 
in males; a low rate of polycythemia vera in Japan generally, 
but a higher incidence within that portion of the Japanese 
population exposed to atomic bomb explosions; and a greater-
than expected prevalence in the parents of patients with the 
disorder, to include one report of a father and son who were 
both afflicted with polycythemia vera and both exposed to 
organic solvents.  Another treatise notes the proposed 
relation between radiation and the development of 
polycythemia vera, but states that the evidence is "tenuous 
at best."

With respect to such treatise information, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
medical article or treatise can provide support, but that 
such must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships.  
Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see also 
Wallin v. West, 11 Vet. App. 509, 514 (1998) (medical 
treatise evidence discussed generic relationships with a 
degree of certainty to establish a plausible causality of 
nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  
In this case, the submitted treatises merely recount 
environmental and radiation exposures as among the factors 
that have been considered in the scientific community as 
potential causes of polycythemia vera.  Such treatises do not 
establish the fact of an accepted causal relationship between 
radiation or toxic exposure and polycythemia and do not 
include consideration of any facts specific to the veteran's 
circumstances.  As such, they are, standing alone, 
insufficient to relate the veteran's death from polycythemia 
vera to service.

The Board thus turns to the service department and medical 
opinions specific to the facts of the veteran's case.  There 
is service evidence concerning both the circumstances of the 
veteran's alleged exposure, and medical evidence relevant to 
the etiologic question at issue.

A review of service records themselves reveals one documented 
instance in September 1970 when the veteran was exposed to a 
Nitrogen-based substance with subsequent complaints of 
nausea; no further problems related to such exposure were 
noted in the service medical records, to include at the time 
of the veteran's retirement.  Service records document no 
other instances of toxic exposure and neither the veteran 
during his lifetime nor the appellant in connection with the 
appeal has provided more details relevant to any toxic 
exposure.  

The claims file also contains information provided by the 
United States Air Force relevant to the position of Nuclear 
Weapons Specialist/Technician, which include the duties of 
handling and cleaning the equipment, and, as noted above, the 
lay testimony relevant to the veteran's participation in a 
toxic clean-up project.  

In January 1998, the United States Air Force advised VA that 
there was no external or internal radiation exposure data 
pertinent to the veteran.  A VA staff physician considered 
that information and the veteran's relevant history and 
prepared an opinion, dated in January 2000.  The physician, 
associated with the hematology-oncology section, noted that 
the cause of polycythemia vera was not known, but that such 
was considered a clonal disease presumably due to a genetic 
change.  The physician indicated that hereditary or 
environmental factors such as radiation or chemical 
substances had been suspected, but had not been established 
to cause such genetic change.  The physician also 
specifically noted that data for an association with toxic 
agents in polycythemia vera cases was lacking.  Accordingly, 
the physician indicated an inability to provide any basis for 
any of the veteran's claimed exposures to play a material 
causal role in the development of polycythemia vera.  Such 
opinion therefore fails to support a finding that a causal 
connection exists between any in-service exposure to 
radiation or toxic substances and the veteran's fatal 
polycythemia vera.

In May 2000, the Department of the Air Force again stated 
that there was no external or internal exposure data 
available pertinent to the veteran.  The Air Force statement 
sets out that the ionizing radiation emitted from nuclear 
weapons is due to radioactive components and that limited 
historical radiation monitoring data for personnel performing 
assembly and maintenance showed exposures of generally less 
than 100 millirem per year.  In February 2001, the Air Force 
provided a dose estimate specific to the veteran.  The Air 
Force considered that the veteran worked with nuclear weapon 
systems for 15 years and two months, and determined the 
system type for equipment at all locations at which the 
veteran served during this time.  The Air Force also 
estimated that the veteran had participated in up to ten 
limited life component exchanges per year and also had 
performed other maintenance actions.  From such information 
the Air Force estimated an external whole body deep dose 
equivalent approaching 300 millirem per year/4,550 millirem 
for the veteran's entire career.  The Air Force stated that 
there was no internal exposure to any radionuclide from the 
systems with which the veteran worked and that the Department 
was unaware of any solvent exposure during the veteran's 
career.

After review of the above information from the Air Force, the 
VA physician who prepared the January 2000 opinion stated 
that no change in the prior opinion was warranted.

Moreover, in March 2003, VA's Chief Public Health and 
Environmental Hazards Officer and the USB reviewed the case.  
The resulting opinion states that the Committee on 
Interagency Radiation Research and Policy Coordination did 
not provide screening doses for polycythemia vera and that 
the etiology of such was not known.  Also noted is that 
radiation had been proposed, but not convincingly documented 
as a cause, and that no increased risk had been found in 
Japanese atomic bomb survivors.  The conclusion was that it 
was unlikely that the veteran's polycythemia vera could be 
attributed to exposure to ionizing radiation in service and 
that there is no reasonable possibility that the veteran's 
disability was the result of such exposure.  

The claims file does contain an opinion from a VA staff 
hematologist, dated in May 1994, which notes treatment of the 
veteran since December 1993 for polycythemia vera, defined as 
a type of malignant disease involving the bone marrow.  The 
hematologist stated, 

...[w]hile it is difficult to determine 
with certainty, there is a strong 
possibility that this bone marrow 
disorder was related to his work while in 
the service as a nuclear weapons 
technician.  In that capacity he could 
have been exposed to radiation and a 
variety of organic solvents, both of 
which are known bone marrow toxins.

The VA hematologist does not appear to have had access to the 
radiation dose estimates provided by the United States Air 
Force or to other specific information concerning the 
veteran's potential exposure to either radiation or organic 
solvents during military service, such as found in the 
service records.  Thus, such opinion appears to have been 
offered solely based on a history presumably offered by the 
veteran in the course of treatment.  No record of a specific 
exposure history having been given by the veteran is recorded 
in available VA records.  In addition, the Board notes that 
the hematologist cited to radiation or organic solvents as 
"known" bone marrow toxins, but failed to support such 
assessment with reference to any medical or scientific 
studies.  As otherwise discussed herein, the treatise 
evidence contained within the claims file or otherwise 
referenced by medical professionals in connection with this 
claim is contrary to the May 1994 statement, instead showing 
only a suggested or tenuous relationship.  Moreover, despite 
using the word "strong," the hematologist phrased the 
opinion only in terms of a "possibility."  Contradictory 
opinions in the record cite to the absence of any support for 
a causal connection and, in fact, state there is no 
reasonable possibility of such etiology.  For these reasons, 
the Board finds more probative the later VA opinions, which 
were offered based on consideration of more complete exposure 
information and supported with citation to medical and 
scientific studies.

Accordingly, in this case the preponderance of the competent 
evidence is against a causal connection between in-service 
radiation and/or toxic exposure and the development of the 
veteran's fatal polycythemia vera.  As such, the benefit-of-
the doubt doctrine is not for application and service 
connection for the cause of the veteran's death is not 
warranted.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

